DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicants’ Communication received on January 30, 2020 for application number 16/777,374. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 30, 2020 and June 18, 2021 are noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adler et al. (US PG Pub No. 2019/0032851), hereinafter “Adler”.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US PG Pub No. 2014/0318503), hereinafter “Kang”, in view of Adler.
Regarding claim 1, Kang discloses a mobile machine (paragraph 3, line 1) powered by a liquid natural gas (LNG) system (paragraph 5), the mobile machine comprising: a natural gas engine (20); a LNG fuel tank (10) to provide natural gas to the natural gas engine (20); a pressure relief valve (Fig. 4 (212)) to relieve excess pressure from the LNG system to a relief vent line (Fig. 4 (211)); and a liquid separation device (Fig. 4 (220)).
Kang fails to disclose that the liquid separation device has a canister defining an interior space and having a top end and a bottom end; a LNG inlet configured to receive mixed phase fluid into the canister from the relief vent line; a separator disposed within the interior space and fluidly connected to the LNG inlet, the separator configured to direct condensed liquid to the bottom end and to pass vapor to the interior space; a vapor outlet disposed on the top end of the canister; and a liquid drain disposed on the bottom end of the canister.
However, Adler discloses a liquid separation device (Adler (Fig. 1 (34))) that has a canister defining an interior space (Adler (Fig. 1 (inside element 34))) and having a top end (Adler (Fig. 1 (top part of element 34))) and a bottom end (Adler (Fig. 1 (bottom part 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kang by incorporating the teachings of Adler since it is known in the art that a liquid separation device would have components like the ones disclosed by Adler.
Regarding claim 2, the modified invention of Kang discloses the mobile machine of claim 1, further comprising a fluid drain line (Adler (Fig. 1 (extending from element 35))) fluidly connected to the liquid drain (Adler (Fig. 1 (35))).
Regarding claim 5, the modified invention of Kang discloses the mobile machine of claim 1, wherein the liquid separation device (Adler (Fig. 1 (34))) is mounted to the mobile machine such that the vapor outlet (Adler (Fig. 1 (connected to the element 36))) is disposed at a higher elevation than the liquid drain (Adler (Fig. 1 (35))).
Regarding claim 8, the modified invention of Kang discloses the mobile machine of claim 1.

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Kang by incorporating a plurality of separators disposed within the canister and fluidly connected to the LNG inlet in parallel, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 11, the modified invention of Kang discloses the mobile machine of claim 1.
The modified invention of Kang does not explicitly disclose that the mobile machine comprises a large mining truck.
However, the modified invention of Kang discloses that the mobile machine can be any vehicle (Adler (paragraph 48)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kang by incorporating that the mobile machine is a large mining truck because it is disclosed by the modified invention of Kang that the mobile machine can be any vehicle.

Claims 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, in view of Adler as applied to claim 1 above, and further in view of Dinglinger (US Patent No. 4,203,299), hereinafter “Dinglinger”.

The modified invention of Kang fails to disclose that the liquid separation device further comprises an insulation layer on an exterior surface of the canister.
However, Dinglinger discloses a liquid separation device (Dinglinger (Fig. 1)) that comprises an insulation layer (Dinglinger (Fig. 1 (7))) on an exterior surface of the canister.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kang by incorporating the teachings of Dinglinger in order to avoid the transfer of heat between the canister and its surroundings.
Regarding claim 7, the modified invention of Kang discloses the mobile machine of claim 1, wherein the bottom end (Dinglinger (Fig. 1 (bottom part of element 3))) of the canister comprises a sloped surface (Dinglinger (Fig. 1 (in the vicinity of element 4))) to direct the condensed liquid to the liquid drain (Dinglinger (Fig. 1 (4))).
Regarding claim 10, the modified invention of Kang discloses the mobile machine of claim 1, wherein the separator comprises a sintered material (Dinlinger (col. 2, lines 14-16)).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Adler, in view of Kang.
Regarding claim 13, Adler discloses the liquid separation device of claim 12, further comprising a mounting connection (Fig. 1 (between elements 32 & 33)) configured to mount the liquid separation device (Fig. 1 (34)) to a mobile machine (paragraph 2) such 
Adler fails to disclose that the LNG inlet is fluidly connected to a LNG vent line of the mobile machine.
However, Kang discloses a liquid separation device (Kang (Fig. 4 (220))) in which the LNG inlet is fluidly connected to a LNG vent line (Kang (Fig. 4 (211))) of the mobile machine.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Adler by incorporating the teachings of Kang in order to reduce overpressure inside the system.
Regarding claim 15, the modified invention of Adler discloses the liquid separation device of claim 12, wherein the liquid separation device (Kang (Fig. 4 (220))) is configured to be installed downstream of a LNG pressure relief valve (Kang (Fig. 4 (212))) of a mobile machine.

Claims 14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adler.
Regarding claim 14, Adler discloses the liquid separation device of claim 12, wherein the liquid drain (Fig. 1 (35)) is configured to be fluidly connected to a drain line (Adler (Fig. 1 (extending from element 35))).
Adler fails to disclose that the condensed liquid is routed to a ground surface.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Adler by routing the condensed liquid to a 
Regarding claim 16, Adler discloses the liquid separation device of claim 12.
Adler fails to disclose that the liquid separation device comprises a plurality of separators disposed within the canister and fluidly connected to the LNG inlet in parallel.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Adler by incorporating a plurality of separators disposed within the canister and fluidly connected to the LNG inlet in parallel, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 19, Adler discloses a kit comprising: a canister defining an interior space (Fig. 1 (inside element 34)), the canister having: a liquid natural gas (LNG) inlet (Fig. 1 (top part of element 33)) disposed at a top end (Fig. 1 (top part of element 34)) of the canister, the LNG inlet (Fig. 1 (top part of element 33)) configured to receive mixed phase fluid into the canister; a vapor outlet (Fig. 1 (connected to the element 36)) disposed at the top end (Fig. 1 (top part of element 34)) of the canister; and a liquid drain (Fig. 1 (35)) disposed at a bottom end (Fig. 1 (bottom part of element 34)) of the canister; a separator (Fig. 1 (33)) configured to direct condensed liquid (Fig. 1 (28)) to the bottom end (Fig. 1 (bottom part of element 34)) and to pass vapor through to the interior space (Fig. 1 (inside element 34)); tubing (Fig. 1 (between elements 32 & 33)) configured to fluidly connect the LNG inlet (Fig. 1 (top part of element 33)) to the separator (Fig. 1 (33)), wherein the separator (Fig. 1 (33)) is disposed in the interior space (Fig. 1 (inside element 34)) when connected to the LNG inlet (Fig. 1 (top part of element 33)); mounting 
Adler fails to disclose that the condensed liquid is routed to a ground surface.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Adler by routing the condensed liquid to a ground surface since it is known in the art that an excess of condensed liquid can be disposed through different ways.
Regarding claim 20, the modified invention of Adler discloses the kit of claim 19.
The modified invention of Adler fails to disclose that the kit further comprises a plurality of separators and that the tubing is configured to fluidly connect the LNG inlet to the plurality of separators in parallel.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Adler by incorporating a plurality of separators and that the tubing is configured to fluidly connect the LNG inlet to the plurality of separators in parallel, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Adler, in view of Dinglinger.
Regarding claim 17, Adler discloses the liquid separation device of claim 12.

However, Dinglinger discloses a separator that comprises a sintered material (Dinlinger (col. 2, lines 14-16).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Adler by incorporating the teachings of Dinglinger in order to have a material that has an increased strength while keeping its gas absorbency constant.
Regarding claim 18, the modified invention of Adler discloses the liquid separation device of claim 12, wherein the bottom end (Dinglinger (Fig. 1 (bottom part of element 3))) comprises a sloped surface (Dinglinger (Fig. 1 (in the vicinity of element 4))) to direct the condensed liquid to the liquid drain (Dinglinger (Fig. 1 (4))).

Allowable Subject Matter
Claims 3, 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747